Case 2:20-cv-07946-DMG-MRW Documen t10 Filed 09/08/20 Pageiof2 Page ID #:38

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

    

SPREE PEP Pen ener re re er ee en a iaaaiisiaahhendeheneh ame cobaeen denmennehandehe nnn nnn ae sees oe! gl) SRI ELEM. Sst DE

Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

This summons for (name of individual and title, if any) C\ OTOoOr’ Cosxrd CY
was received by me on (date) OHA-O2- IED oO

M8 I personally served the summons on the individual at (place)

Woda Bluefar, Ave Loncasker Ch 13530 0 date) 94 -03-20dq')%

C) I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

on (date) , and mailed a copy to the individual’s last known address; or

 

( I served the summons on (name of individual) , who is
designated hy law to accept service of process on behalf of (name of organization)

 

 

On (date) ; or
ri I returned the summons unexecuted because - or
CJ Other (specify):
My feesare$ $9O GO for travel and $ for services, for a total of $ 30 oo.

 

 

 

I declare under penalty of perjury that this information is true.

oo ™
Date) OF - OD- AODO ie Wo

Server g Signature

wince Celts  Veoceas Server

Printed name and title

L083 West Ave LF I\\, Lancaster CH T3SS6

Server's address

Additional information regarding attempted service, etc:
Case 2:20-cv-07946-DMG-MRW Document 10 Filed 09/08/20 Page2of2 Page ID #:39
